Citation Nr: 1540102	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-40 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to September 1966.  He died in February 1997.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In July 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

In a November 2014 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In April 2015 the Secretary of Veterans' Affairs (Secretary) filed a Unilateral Motion (Motion) for Remand pursuant to U.S. Court of Appeals for Veterans Claims (Court) Rule 27.
In April 2015, the Court granted the Secretary's Motion.  In so doing, the Court vacated the November 2014 decision denying entitlement to service connection for the cause of the Veteran's death and remanded the case to the Board for action consistent with Motion.

In the instant decision, the Board endeavors to address precisely what the Motion set forth as deficient in the now vacated November 2014 Board decision.  The Board has left essentially unchanged those parts of the previous decision, for example the recitation of facts, that the Secretary did not address in the Motion.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in February 1997.  The cause of death listed on his death certificate was inflicted sharp wounds due to severe corporal trauma.

2.  At the time of the Veteran's death, service connection was not established for any disability. 

3.  There is no competent evidence showing, and the preponderance of the evidence is against a finding, that the Veteran had any psychiatric disability, to include posttraumatic stress disorder (PTSD), related to service or his cause of death. 
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Additionally, the appellant testified at a hearing before the Board in July 2014.  
A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the appellant was assisted by a representative, and both the representative and the Acting VLJ asked relevant questions regarding the nature of the Veteran's death and illnesses prior to death, the relationship of any disability that resulted in death to the Veteran's period of service, the Veteran's health problems in his years since service, and the existence of any medical treatment records that might help to substantiate the appellant's claim in order to determine if there was some basis to grant this claim.  
The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private and VA treatment records, death certificates, and the appellant's lay statements have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

The record reflects that the Veteran was in receipt of Social Security Administration (SSA) benefits prior to his death.  While the SSA decision has been obtained and associated with the claims file, it appears that the medical records reviewed by SSA as part of its decision have not been associated with the claims file or provided by the appellant.  However, there is no indication in the record that the SSA records are relevant or would aid in substantiating her claim of service connection for the cause of the Veteran's death.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain Social Security Administration records when there is no evidence that they are relevant).  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service and if his cause of death is related to his service.  

In this regard, the basis for the Secretary's Motion was that the Board addressed whether the duty to assist required VA to obtain a medical opinion under the wrong standards, applying 38 U.S.C. § 5103A(d) which provides four factors for consideration in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits.  The Court Remanded the claim for the Board to address whether VA was required to obtain a nexus opinion under 38 U.S.C. §  5103A(a).  

The Federal Circuit has held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Federal Circuit has held that 
§ 5103A(a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.  The Federal Circuit has also asserted that the statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

Thus, the Board must determine whether a medical opinion is necessary to substantiate the appellant's claim and whether no reasonable possibility exists that the medical opinion would aid in substantiating the appellant's claim under § 5103A(a).  The Board has reviewed the case law on the application of § 5103A(a), and acknowledges that there does not appear to be any bright line rule for when a medical opinion should be obtained. 

In DeLaRosa, the Veteran had committed suicide and the appellant argued that the Veteran had PTSD at the time of his death and even submitted a retrospective medical opinion to the effect that the Veteran had PTSD.  Yet, even under the circumstances of that case, the Federal Circuit did not feel that it was necessary to assist the appellant by obtaining an opinion.  That is, even in a situation in which there was medical evidence in support of an appellant's claim, the Federal Circuit stopped short of requiring a medical opinion.

Conversely, in Wood v. Peake, 520 F.3d 1345 , the Federal Circuit again dealt with whether to obtain a medical opinion in a cause of death case.  Here, the Federal Circuit noted that while DeLaRosa involved an indisputable lack of any competent evidence, the record evidence in Wood was conflicted; and as such, the Federal Circuit ultimately remanded the case for a determination of whether a medical opinion should be provided.  Wood at 1351-52.  This would suggest that there needs to be some evidence of record to trigger a duty to obtain a medical opinion.

As will be discussed below, there is simply no competent suggestion from any medical professional that the Veteran's death is related to his active service.  Post-service treatment records have been obtained, but are entirely void of any such suggestion.  38 U.S.C. § 5103A(a) mandates that a reasonable possibility exist for the medical opinion to help the appellant's case.  Here, to find that an opinion is necessary would simply not be a reasonable conclusion.  The appellant's primary contention is that he had PTSD related to in-service stressors, as a combat medic in Korea, which contributed to his death.  However, there is no evidence establishing in-service complaints relating to any psychiatric disability and no psychiatric disability was diagnosed during service.  Here, the only evidence that the Veteran's cause of death is related to PTSD which should be service-connected is the conclusory generalized lay statements of the appellant, which are unsupported by even speculative medical evidence.  While the Board acknowledges the recent request from the appellant's attorney to remand this case for an opinion as to whether his service caused him to suffer from PTSD and/or depression, which then led to his death (see, July 2015 letter), without any competent evidence to support the appellant's claim (or additional evidence added to the file subsequent to the Court's April 2015 Order, the Board concludes that the duty to obtain a medical opinion has not been triggered.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2015). 
A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an initial matter, the Veteran was not service connected for any disabilities at the time of his death.  The Veteran died in February 1997.  A March 1997 death certificate lists the immediate cause of death as severe corporal trauma.  A March 2005 death certificate lists the cause of death as assault-cutting instrument.  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's inflicted sharp wounds due to severe corporal trauma/assault-cutting instrument, should have been service-connected based on the evidence of record.

In this regard, as previously stated, the appellant's primary contention is that he had PTSD related to in-service stressors, as a combat medic in Korea, which contributed to his death.  She further contends that his psychiatric symptoms, including severe anger and rage, caused him to provoke others which played a role in his death.  She testified that the Veteran's violent death (decapitation) is the result of severe mental illness related to his service.  To date, the evidence on file does not show the circumstances which precipitated the Veteran's death.

The Veteran's service treatment records include a March 1966 separation examination which reflects a normal psychiatric clinical evaluation.  A July 1966 neuropsychiatric examination indicates a history of heroin use prior to service.  The diagnosis was drug addiction.  In August 1966, he was deemed unfit for duty due to drug addiction.  An August 1966 separation examination reflects that the Veteran was using heroin and had periods of depression and worry.  While this report of examination reflects a diagnosis of drug addiction, it is negative for any diagnosis of a psychiatric disability.

Post-service treatment records indicate treatment for and diagnoses of variously diagnosed psychiatric disorders, including PTSD.

The Veteran underwent a VA PTSD examination in October 1995 at which time the examiner diagnosed anxiety disorder, NOS (not otherwise specified), with depressive features and substance abuse disorder in remission.  The examiner did not relate the Veteran's anxiety disorder to his active service.

SSA records reflect that the Veteran was in receipt of disability benefits due, in part, to severe major depression and PTSD.  As noted by the appellant, these records state that the Veteran had PTSD related to his service.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements.  Moreover, these records do not show that the Veteran's death was related to PTSD or any other psychiatric disability.

The Board has reviewed all of the evidence in this case in great detail.  However, none of the evidence of record provides any evidence in support of the appellant's claim that the Veteran's death was due to his PTSD, or any other psychiatric disability, which should be related to his service.  The Veteran was not treated for or diagnosed with any psychiatric disability in service and there is no medical nexus evidence linking any of the Veteran's variously diagnosed psychiatric disabilities to service.  The factual scenario connecting service in Korea to the inflicted sharp wounds due to severe corporal trauma, from which he died, is simply very tenuous.

As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


